Citation Nr: 1124360	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1983, December 1990 to July 1991, and from May 2004 to August 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2009, the Veteran testified at a hearing at the RO.  A transcript of the proceeding is of record.  In April 2010, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ).  
 
In its April 2010 Remand directive, the Board noted that the issue of service connection for residuals of a stab wound injury to the buttocks had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that the AOJ has developed or adjudicated the claim.  Therefore, the Board does not have jurisdiction over the claim and it is once again referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously remanded in April 2010 in order to afford the Veteran a VA examination and to provide him notice concerning claims for disabilities based on service in the Southwest Asia theater of operations during the Persian Gulf War.  

Notice was provided in April 2010.  

An examination was conducted in July 2010.  Following a physical examination, the examiner opined that it was at least as likely as not that COPD was incurred during the Veteran's second period of active duty service and that sleep apnea was less likely than not incurred during any period of active duty service.  The examiner noted that the opinion linking COPD to service was based on "his active duty records and during which times he was likely exposed to environmental airborne respiratory irritants."  As to the claim for sleep apnea, the examiner noted that the opinion was based on "current medical literature which documents oral appliances as corrective treatment for sleep apnea, and report by the Veteran that this did relieve his symptoms."  

The Veteran representative argues that even though the opinion concerning COPD is in the Veteran's favor, the claim, as well as the claim for sleep apnea, should be remanded for supplemental opinions.
 
The Board agrees.  

Even though it is VA's policy to consider all evidence supportive of the Veteran's claim, here, the examination report fails to adequately set forth a sufficient rationale for the opinions rendered.  Thus, rather than disregard the opinions, supplemental opinions are required.  Simply, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to medical examinations, the Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, with respect to the claim concerning COPD, although the examiner states that she reviewed the Veteran's claims file, no mention is made of the numerous pulmonary function studies of record or of their significance, if any, to the etiology of the currently-diagnosed COPD.  In addition, to the extent that the examiner generically cites to active duty records as being supportive of the claim, she does not state with specificity which records she is relying.  

As to the claim for sleep apnea, while the examiner notes the fact that oral appliances may relieve symptoms of sleep apnea, this fact alone does not mean that the Veteran does not have a disability for VA purposes.  Rather, the question concerning the effectiveness of certain treatment options would only be relevant should the underlying claim be granted when assigning an initial disability rating.  

The Board is cognizant that it is not its role as finder of fact to remand a case to develop negative evidence against a claim.  Rather, the Board cannot state whether a supplemental opinion will result in either negative or positive evidence.  What is apparent, however, is that prior to rendering a decision on the merits, further medical opinion evidence must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim file to the VA examiner who conducted the July 2010 examination, or, if she is unavailable, to another VA examiner. 

The examiner is directed to review the Veteran's claims file and provide a supplemental opinion addressing the most likely etiology of sleep apnea and COPD.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and fully explain why an opinion cannot be provided without resort to speculation.

2.  After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claims of service connection for sleep apnea and for COPD.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



